Citation Nr: 0102484	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  00-06 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative residuals of lung 
cancer, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1948 to January 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1999 RO decision which denied an increase in a 30 percent 
rating for post-operative lung cancer.  A videoconference hearing was held 
before the Board in June 2000.  The acting member of the Board who 
conducted the hearing has since left the Board and is no longer available 
to complete action on this appeal.  As a result, the veteran was afforded 
another opportunity to appear at a hearing before the Board if he so 
desired; however, in January 2001, he responded via written correspondence 
that he did not wish to have another hearing.  

The present case also initially involved an appeal on the issue of service 
connection for benign prostatic hypertrophy.  In a June 2000 statement, the 
veteran withdrew his appeal on this issue and thus, it will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 
(2000).  


REMAND

The veteran contends that his service-connected postoperative lung cancer 
is more disabling than currently evaluated, and the file shows there is a 
further VA duty to assist in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (2000).  

Private post-service medical records dated September 1992 to December 1996 
primarily show treatment for emphysema, asthmatic bronchitis, and chronic 
obstructive pulmonary disease (COPD).  

A February 1997 private hospital discharge summary shows that the veteran 
was admitted for a right thoracotomy and a right lower lobectomy.  The 
discharge diagnoses included adenocarcinoma of the right lower lobe lung 
mass, history of COPD, and history of smoking at least 30 pack years.  

On VA examination in April 1998, the veteran reported shortness of breath 
on exertion and frequent coughing at night.  Examination findings were 
consistent with a history of lung cancer and emphysema associated with 
tobacco abuse.  Pulmonary function studies reflected mild obstruction.  

In a May 1998 decision, the RO granted service connection for postoperative 
lung cancer with a 100 percent evaluation effective October 7, 1996 and an 
evaluation of 30 percent effective September 1, 1997.  

The veteran's service-connected respiratory disability is rated under Code 
6844 which primarily rates the post-surgical residuals from a lobectomy 
from pulmonary function study test results including Forced Expiratory 
Volume in one second (FEV-1), or the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC), or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  38 C.F.R. § 4.97, Code 6844 (2000).  The 
veteran last underwent VA pulmonary function testing in April 1999, at 
which time his FEV-1 was measured.  Private pulmonary function studies 
conducted in May 2000 reflect measurement of his FEV-1, FEV-1/FVC and DLCO.  
However, there is no evidence on file, recent or otherwise, indicating his 
maximum exercise capacity; and such measurements are required in order to 
fully apply the rating criteria of Diagnostic code 6844.  Id.  The file 
shows that the veteran most recently underwent a VA examination in April 
1999; however, during the June 2000 Board videoconference hearing, he 
testified that his condition has since deteriorated.  It is the judgment of 
the Board that the veteran should undergo another more comprehensive VA 
respiratory examination.  

On remand, any recent treatment records regarding the veteran's respiratory 
disability should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The veteran has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thus the case is remanded to the RO for the following actions:

1.  The RO should instruct the veteran to prepare a 
detailed list (names, addresses, dates) of all VA and 
non-VA medical providers who have examined or treated 
him for postoperative lung cancer since 1998.  The RO 
should directly contact all identified medical 
providers and obtain copies of all relevant medical 
records that are not already on file.  38 C.F.R. 
§ 3.159.  

2.  The RO should have the veteran undergo a VA 
pulmonary examination to determine the current severity 
of his service-connected post-operative lung cancer.  
The claims folder should be made available to and 
reviewed by the examiner in conjunction with the 
examination.  All appropriate tests and studies should 
be performed, including pulmonary function tests, which 
yield all necessary results for rating his respiratory 
disability under Code 6844, such as FEV-1, FEV- 1/FVC, 
DLCO (SB), and maximum exercise capacity.  


After the above development has been completed, the RO should review the 
claim for an increased rating for postoperative lung cancer.  If the claim 
is denied, the veteran should be issued a supplemental statement of the 
case, and he and his representative should be given the requisite 
opportunity to respond, before the case is returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


